FILED
                             NOT FOR PUBLICATION                             FEB 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE LUIS CHALE-RODRIGUEZ,                        No. 08-70775

               Petitioner,                        Agency No. A098-402-724

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Jose Luis Chale-Rodriguez, native and citizen of Peru, petitions for review

of a Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992), and we

review de novo due process claims, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105,

1107 (9th Cir. 2003). We deny the petition for review.

         The record does not compel the conclusion that Chale-Rodriguez’s untimely

asylum application is excused by extraordinary circumstances. See 8 U.S.C.

§ 1158(a)(2)(D); Toj-Culpatan v. Holder, 612 F.3d 1088, 1091 (9th Cir. 2010) (per

curiam). We lack jurisdiction to consider Chale-Rodriguez’s contention that his

untimely asylum application is excused by changed circumstances because it is

unexhausted. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). Thus, we

further reject Chale-Rodriguez’s contention that the agency violated his due

process rights by not considering changed circumstances. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2006) (petitioner must show error and prejudice to

establish a due process violation). Accordingly, Chale-Rodriguez’s asylum claim

fails.

         Substantial evidence supports the agency’s finding that Chale-Rodriguez

failed to demonstrate past persecution based on the threats, harassment, and

robbery Chale-Rodriguez and his family suffered. See Nagoulko v. INS, 333 F.3d

1012, 1016-18 (9th Cir. 2003). In addition, substantial evidence supports the


                                           2                                    08-70775
agency’s finding that Chale-Rodriguez failed to show a clear probability of future

persecution from the Sendero Luminoso because, while his similarly situated father

has received threats, the Sendero Luminoso has not harmed his father. See Lim v.

INS, 224 F.3d 929, 938 (9th Cir. 2000). Accordingly, Chale-Rodriguez’s

withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Chale-Rodriguez has not established a likelihood of torture by or with the

acquiescence of the Peruvian government. See Silaya v. Mukasey, 524 F.3d 1066,

1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         3                                   08-70775